DETAILED ACTION
This Office action is in response to the Amendment filed on 19 March 2021.  Claim 1-9 and 11-20 are pending in the application.  Claims 1 and 11 are independent. Claim 10 has been cancelled.

This application is a continuation of U.S. Application No. 15/583,826, filed 
May 1, 2017, now US Patent 10.431,513; which is a continuation of U.S. Application No. 14/470,831, filed August 27, 2014, now U.S. Patent No. 9,640,458; which is a continuation of U.S. Application No. 13/933,607, filed July 2, 2013, now U.S. Patent No. 8,823,159; which is a continuation of U.S. Application No. 12/469,455, filed May 20, 2009m now US Patent 8,507,318; which is a divisional of U.S. Application No. 11/217,627, filed August 31, 2005, now U.S. Patent No. 7,557,443; which claims foreign priority benefits of Republic of Singapore Application No. 200505312-9, filed August 19, 2005, now Republic of Singapore Patent No. 130055; each of which is incorporated herein by reference in its entirety. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Claim Rejections - 35 USC § 112
In light of the cancellation of claim 10, the rejection of claim under 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 and 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being 102(e) by Carson, US 7,687,315, of record.
Carson discloses a microelectronic device, shown in Fig. 2, comprising
a first interposer substrate 208 having an upper surface and a lower surface opposite the upper surface, wherein the first interposer substrate 208 includes a first array of pads carried by the lower surface;
a microelectronic die 240 carried on the upper surface of the first interposer substrate 208 and electrically coupled to the first interposer substrate 208;
a standoff 242 and 244 disposed over the microelectronic die;
a second interposer substrate 206 disposed over the standoff and electrically coupled to the first interposer substrate, wherein the second interposer substrate 206 
a casing 202 at least partially encapsulating the microelectronic die, the standoff, and the second interposer substrate, see column 5, line 4 to column 6, line 22. 


    PNG
    media_image1.png
    387
    784
    media_image1.png
    Greyscale
 
Since “aligned” is defined as placed or arranged in a straight line.  Since a straight line can be drawn from each individual pad in the second array to one in the first array, each individual pad in the second array is aligned with a corresponding individual pad in the first array of pads, as shown above in Fig. 2. 
With respect to claim 2, Carson discloses that the microelectronic die 240 is electrically coupled to the first interposer substrate 208 by a first plurality of wirebonds 246 and 248, as shown in Fig. 2.  

With respect to claim 4, as shown in Fig. 2, Carson discloses that the casing 202 further at least partially encapsulates the first and second pluralities of wirebonds 246, 248, and 210. 
With respect to claim 5, Carson discloses that the first interposer substrate 208 includes a perimeter array of bond-pads 238 on an upper side thereof, and wherein the microelectronic die is positioned within an outline of the perimeter array, as shown in Fig. 2.  
With respect to claim 6, Carson discloses that the microelectronic die includes a perimeter array of bond-pads (to which wire bonds 248 are connected) on an upper side thereof, and wherein the standoff 242 and 244 is positioned within an outline of the perimeter array, as shown in Fig. 2.  
With respect to claim 9, as shown in Fig. 2, Carson discloses the casing 210 exposes at least a portion of an upper surface of the second interposer substrate, and wherein the portion includes a first plurality of pads 220 arranged in a first array.  
With respect to claim 10, Carson discloses that each of the plurality of pads 220 is aligned with a corresponding one of a second plurality of pads 238 arranged in a second array on a lower surface of the first interposer substrate 208, as shown in Fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson, US 7,687,315, as applied to claim 1 above, further in view of Kwon et al., US 5,594,275, cited by Applicant on the Information Disclosure Statement submitted on 16 August 2019.
Carson teaches that the standoff 242 and 244 is attached to a lower side of the second interposer substrate 206 by a second adhesive 218.  However, Carson does not expressly disclose that a backside of the microelectronic die 240 is attached to the first interposer substrate 208 by an adhesive or that the standoff is attached to an upper side of the microelectronic die by a first adhesive. However, it is known to attach the lower surfaces of a microelectronic die to an underlying substrate by using an adhesive, see column 3, lines 52-57 and Fig. 9.  It would have been within the purview of the skilled artisan to use an adhesive to attach the backside of the microelectronic die 240 to the first interposer substrate 208 and to use an adhesive to attach the standoff to an upper side of the microelectronic die.

Allowable Subject Matter
Claims 11-20 are allowable over the prior art of record.
Carson discloses a stacked microelectronic device, shown in Fig. 2, comprising: a first microelectronic device, including: a first lower substrate 208, a first microelectronic die 240 carried on the first lower substrate and electrically coupled to the first lower substrate, a first standoff 242 and 244 disposed over the first microelectronic die 240,  a first upper substrate 206 disposed over the first standoff and electrically coupled to the first lower substrate, and a casing 210 at least partially encapsulating the first microelectronic die, the first standoff, and the first upper substrate; and a second microelectronic device including Client Ref. No. 2004-1028.05/USa second lower substrate 234, a second microelectronic die 230 carried on the second lower substrate and electrically coupled to the second lower substrate, and a second casing, wherein the second lower substrate 234 is disposed over the first upper substrate 206 and electrically coupled to the first upper substrate by a plurality of electrical couplers 228.  However, Carson fails to teach or suggest that the second microelectronic device includes a second standoff disposed over the second microelectronic die, a second upper substrate disposed over the second standoff and electrically coupled to the second lower substrate, and a second casing at least partially encapsulating the second microelectronic die, the second standoff, and the second upper substrate, as required in independent claim 11.

Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive.  Applicant has argued that claim 1 is patentable over Carson, since Carson fails to disclose or suggest each and every feature of claim 1 including, among .


    PNG
    media_image1.png
    387
    784
    media_image1.png
    Greyscale





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822